NO. 12-14-00265-CR

                       IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

                                                 '    APPEAL FROM THE
       IN RE: CARL WADE CURRY,
       RELATOR                                   '    COUNTY COURT OF

                                                 '    HENDERSON COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM

       Relator, Carl Wade Curry, has filed a petition for writ of mandamus requesting an order
directing the trial court to dismiss two misdemeanor complaints filed on March 25, 2010, and June
14, 2010, respectively. He alleges that he has filed a motion to dismiss the complaints, but the
county attorney opposes the motion.1
       To be entitled to mandamus relief in a criminal case, a relator must establish that he has no
adequate remedy at law to redress his alleged harm, and what he seeks to compel is a ministerial act,
not involving a discretionary or judicial decision. State ex rel. Young v. Sixth Judicial Dist. Court
of Appeals at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim. App. 2007) (orig. proceeding). A
defendant seeking to compel the dismissal of a misdemeanor has an adequate remedy at law because
he can file a pretrial application for habeas relief in a misdemeanor prosecution. See TEX. CODE
CRIM. PROC. ANN. art. 11.09 (West 2005). Therefore, Relator cannot satisfy the first prerequisite to
mandamus. Accordingly, we deny Relator’s petition for writ of mandamus.
Opinion delivered September 30, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                               (DO NOT PUBLISH)




          1
           Relator did not file an appendix or a record with his petition. See TEX. R. APP. P. 52.3(k); 52.7(a).
 Consequently, we do not have a copy of any documents pertaining to this proceeding.
                                 COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                       SEPTEMBER 30, 2014


                                      NO. 12-14-00265-CR


                                 IN RE: CARL WADE CURRY,
                                          RELATOR


                                    ORIGINAL PROCEEDING



                      ON THIS DAY came to be heard the petition for writ of mandamus filed by
CARL WADE CURRY, who is the relator in Cause No. 2010-0295CC, pending on the docket of the
County Court of Henderson County, Texas. Said petition for writ of mandamus having been filed
herein on September 11, 2014, and the same having been duly considered, because it is the opinion
of this Court that A Writ of Mandamus Should Not Issue, it is therefore CONSIDERED,
ADJUDGED and ORDERED that the said petition for writ of mandamus be, and the same is, hereby
DENIED.
                      By per curiam opinion.
                      Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.